Citation Nr: 1119229	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected erectile dysfunction or service-connected left genitor-femoral neuralgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

The Board remanded the Veteran's appeal in May 2009 and January 2010.  The Board is satisfied that there has been substantial compliance with the remand directives in connection with the issue decided herein and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent and probative medical evidence of record weighs in favor of a finding that the Veteran's current depression is aggravated by his service-connected erectile dysfunction.


CONCLUSION OF LAW

Depression is aggravated by Veteran's service-connected erectile dysfunction.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a non-service connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Discussion

The Veteran contends that he is entitled to service connection for depression as secondary to service-connected erectile dysfunction or service-connected left genitor-femoral neuralgia.

When the evidence of record is reviewed under the law and regulations as set forth above, the Board finds support for a grant of service connection for depression, as aggravated to service-connected erectile dysfunction.  A June 2006 VA outpatient treatment record indicates a current diagnosis of major depression.  In an April 2003 rating decision, the RO granted service connection and assigned separate initial ratings for erectile dysfunction and left genitor-femoral neuralgia.  

Thus, the issue for consideration is whether there is competent evidence establishing a causal connection between one of the aforementioned service-connected disabilities and the current depression.

In June 2006, the Veteran was diagnosed with major depression and assigned a GAF score of 60.  

A September 2006 VA outpatient treatment record shows the Veteran was diagnosed with major depression and assigned a GAF score of 55. 

VA outpatient treatment records dated in November 2007 through April 2008 demonstrate that the Veteran was diagnosed with adjustment disorder, with depressed mood.  In a November 2007 record, the physician reported that the Veteran's mood is "influenced" by his service-connected erectile dysfunction.  In an April 2008 treatment record, the Veteran indicated that his depressed mood is related almost entirely to his erectile dysfunction.     

Pursuant to the Board's initial remand, the, the Veteran was afforded a VA examination in July 2009 which yielded a diagnosis of major depressive disorder.  The examiner opined that the Veteran's current psychiatric condition was not related to service, indicating, that although the Veteran reports that he experienced depression in service, there is no evidence of any treatment for any psychiatric illness during service.  The examiner further opined that the Veteran's depression is less likely than not due to or the result of his service-connected erectile dysfunction or service-connected left genito-femoral neuralgia, indicating, that there are several other aspects of the Veteran's life that are much more directly and plausibly related to his depressive symptoms, such as his ongoing substance abuse and his medication noncompliance.  Finally, the examiner opined that the Veteran's major depressive condition was less likely than not aggravated by his service-connected erectile dysfunction and/or service-connected left genito-femoral neuralgia; however, he did not provide a rationale for this opinion. 

In a January 2010 addendum requested by the Board in the second remand, the July 2009 VA examiner indicated that he reviewed the Veteran's claims file, however, finds that there is no indication that the Veteran's medical providers consider that his depression has been aggravated by his service-connected erectile dysfunction and/or his service-connected left genitor-femoral neuralgia.  The examiner concluded that it is less likely than not that the Veteran's major depression is aggravated by his service-connected erectile dysfunction and/or his service-connected left genitor-femoral neuralgia.  

The Board found the VA examiner's opinion was still inadequate and requested an opinion from the Veterans Health Administration (VHA) opinion on the question of aggravation.  

In a January 2011 VHA opinion, after review of the Veteran's claims file and medical history, the examiner opined that it is at least as likely as not that the Veteran's depression is aggravated by his service-connected erectile dysfunction.  In providing this opinion, the examiner noted several treatment records, including, in October 2006, the Veteran reported that he was depressed over his sex life and erectile dysfunction, thus he drank alcohol to help with his sex life.  In April 2007, the Veteran stated to the psychiatric resident that he is feeling terrible secondary to not being able to perform sexually.  The examiner further noted that as indicated in the July 2009 VA examination report, the Veteran was diagnosed with major depression in 2006 after he was diagnosed with erectile dysfunction in July 2002.  The examiner commented that throughout the treatment records, the Veteran has demonstrated some type of mood disorder, either secondary to alcohol or other substance abuse, thus it is difficult to determine the level of depression prior to the erectile dysfunction, yet, as noted in 2006, he received an independent diagnosis of depression and alcohol dependence in partial remission, which would support the Veteran's statements about his depression getting worse as he was more bothered by his inability to perform sexually.

Upon review of the evidence of record, the Board considers the opinion rendered by the January 2011 VHA examiner to be the most competent and probative evidence of record on the question of whether the Veteran's current depression is aggravated by his service-connected erectile dysfunction.  That opinion was provided after a thorough review of the record and included a well explained rationale for the conclusion.  In contrast, the July 2009 VA examiner failed to provide any rationale for his conclusion.    

Finally, the Board notes that while the January 2011 examiner noted that it is difficult to determine the Veteran's level of depression prior to the erectile dysfunction, as he has demonstrated some type of mood disorder, either secondary to alcohol or other substance abuse; the examiner also noted that in 2006, the Veteran received an independent diagnosis of depression and alcohol dependence in partial remission, which would support the Veteran's statements about his depression getting worse as he was more bothered by his inability to perform sexually.  Furthermore, the Board finds that the medical evidence of record addresses the question of a baseline and current severity of the depression.  The June 2006 VA outpatient treatment record which demonstrates a GAF score of 60, and the subsequent September 2006 record that shows a GAF score of 55 to be an accurate representation of the Veteran's level of depression and how is has progressively worsened.   

Service connection for depression is warranted.  


ORDER

Service connection by for depression is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


